

115 S1400 IS: Safeguard Tribal Objects of Patrimony Act of 2017
U.S. Senate
2017-06-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1400IN THE SENATE OF THE UNITED STATESJune 21, 2017Mr. Heinrich (for himself, Mr. Flake, Mr. Udall, Mr. McCain, Mr. Schatz, Mr. Daines, Mr. Tester, and Ms. Murkowski) introduced the following bill; which was read twice and referred to the Committee on Indian AffairsA BILLTo amend title 18, United States Code, to enhance protections of Native American tangible cultural
			 heritage, and for other purposes.
	
 1.Short titleThis Act may be cited as the Safeguard Tribal Objects of Patrimony Act of 2017. 2.Enhanced protections for Native American cultural heritage (a)Enhanced penaltiesSection 1170 of title 18, United States Code, is amended by striking 5 years each place it appears and inserting 10 years.
 (b)Prohibition of exporting Native American cultural heritageChapter 53 of title 18, United States Code, is amended by adding at the end the following:  1171.Illegal exportation of Native American cultural heritage (a)DefinitionsIn this section:
 (1)Archaeological resourceThe term archaeological resource has the meaning given the term in section 3 of the Archaeological Resources Protection Act of 1979 (16 U.S.C. 470bb).
 (2)Cultural itemThe term cultural item has the meaning given the term in section 2 of the Native American Graves Protection and Repatriation Act (25 U.S.C. 3001).
 (3)Native AmericanThe term Native American has the meaning given the term in section 2 of the Native American Graves Protection and Repatriation Act (25 U.S.C. 3001).
 (b)ProhibitionIt shall be unlawful for any person to knowingly export or otherwise transport from the United States any—
 (1)Native American cultural item that was obtained in violation of section 1170 of this title or section 3(c) of the Native American Graves Protection and Repatriation Act (25 U.S.C. 3002(c));
 (2)Native American archaeological resource that was obtained in violation of the Archaeological Resources Protection Act of 1979 (16 U.S.C. 470aa et seq.); or
 (3)Native American object of antiquity that was obtained in violation of section 1866(b) of this title.
 (c)PenaltyAny person who violates subsection (b) shall— (1)in the case of a first violation under this section, be fined under this title, imprisoned for not more than 1 year, or both; and
 (2)in the case of a second or subsequent violation under this section, be fined under this title, imprisoned for not more than 10 years, or both..
 (c)RegulationsThe Attorney General and Secretary of Homeland Security, in consultation with the Secretary of the Interior, shall prescribe such rules and regulations as are necessary and appropriate to carry out the amendments made by this section.
 (d)Technical and conforming amendmentThe table of sections for chapter 53 of title 18, United States Code, is amended by adding at the end the following:
				1171. Illegal exportation of Native American cultural heritage..
 3.DefinitionsIn this Act: (1)Indian tribeThe term Indian tribe has the meaning given the term in section 2 of the Native American Graves Protection and Repatriation Act (25 U.S.C. 3001).
 (2)Native AmericanThe term Native American has the meaning given the term in section 2 of the Native American Graves Protection and Repatriation Act (25 U.S.C. 3001).
 (3)Native Hawaiian organizationThe term Native Hawaiian organization has the meaning given the term in section 2 of the Native American Graves Protection and Repatriation Act (25 U.S.C. 3001).
 (4)SecretaryThe term Secretary means the Secretary of the Interior. (5)Tangible cultural heritageThe term tangible cultural heritage means—
 (A)Native American human remains; or (B)culturally, historically, or ar­chae­ol­o­gi­cal­ly significant objects, resources, patrimony, or other items that are affiliated with a Native American culture.
				4.Voluntary return of tangible cultural heritage
 (a)PolicyIt shall be the policy of the United States to encourage the voluntary return of tangible cultural heritage to Indian tribes and Native Hawaiian organizations by collectors, dealers, and other individuals and non-Federal organizations that hold such heritage.
 (b)LiaisonThe Secretary and the Secretary of State shall each designate a liaison to facilitate the voluntary return of tangible cultural heritage.
 (c)Trainings and workshopsThe individuals listed in subsection (b) shall hold trainings and workshops for representatives of Indian tribes and Native Hawaiian organizations and collectors, dealers, and other individuals and non-Federal organizations regarding the voluntary return of tangible cultural heritage.
			(d)Referrals
 (1)In generalThe Secretary shall refer individuals and organizations to one or more Indian tribes or Native Hawaiian organizations with a likely cultural affiliation to tangible cultural heritage for the purpose of facilitating the voluntary return of tangible cultural heritage.
 (2)Referral representativesThe Secretary shall compile a list of representatives from each Indian tribe and Native Hawaiian organization for purposes of referral under paragraph (1).
 (3)ConsultationThe Secretary shall consult with Indian tribes and Native Hawaiian organizations that possess unique expertise in their cultural heritage before making a referral under paragraph (1).
 (4)Third-party expertsThe Secretary may utilize knowledgeable experts from regional academic institutions and museums to aid in making determinations regarding to which Indian tribe or Native Hawaiian organization an individual or organization should be referred under paragraph (1).
				5.Tribal working group
 (a)In generalThe Secretary shall convene a tribal working group consisting of representatives of Indian tribes and Native Hawaiian organizations to advise the Federal Government.
 (b)RecommendationsThe tribal working group convened under subsection (a) may provide recommendations regarding— (1)the return of tangible cultural heritage by collectors, dealers, and other individuals and non-Federal organizations that hold such tangible cultural heritage;
 (2)the elimination of illegal commerce in tangible cultural heritage in the United States and foreign markets; and
 (3)the repatriation to Indian tribes and Native Hawaiian organizations of tangible cultural heritage that have been illegally removed or trafficked in violation of Federal law.
				(c)Agency and committee assistance
 (1)In generalThe agencies and committees described in paragraph (2) shall provide information and assistance to the tribal working group convened under subsection (a) upon request by the tribal working group.
 (2)Agencies and committeesThe agencies and committees described in this paragraph are the following: (A)The Department of the Interior.
 (B)The Department of Justice. (C)The Department of Homeland Security.
 (D)The Department of State. (E)The Native American Graves Protection and Repatriation Review Committee established under section 8 of the Native American Graves Protection and Repatriation Act (25 U.S.C. 3006).
 (F)The Cultural Property Advisory Committee established under section 306 of the Convention on Cultural Property Implementation Act (19 U.S.C. 2605).
 (G)Any other relevant Federal agency. 